OPINION — AG — ** TEACHER CONTRACT — EXPIRATION ** A CONTRACT FOR A TEACHER'S SERVICES FOR THE ENSUING YEAR, MADE (IN GOOD FAITH AND IN THE ABSENCE OF FRAUD) BY A BOARD OF EDUCATION (SCHOOL BOARD) BEFORE THE ANNUAL SCHOOL DISTRICT ELECTION, IS BINDING UPON THE BOARD OF EDUCATION AND THE DISTRICT, NOTWITHSTANDING A SUBSEQUENT CHANGE IN THE MEMBERSHIP OF THE BOARD OF EDUCATION AS A RESULT OF THE ANNUAL SCHOOL DISTRICT ELECTION; AND THAT THE BOARD OF EDUCATION, AS NEWLY CONSTITUTED AFTER THE ANNUAL ELECTION, HAS NO LEGAL RIGHT TO RESCIND ANY SUCH CONTRACT LAWFULLY ENTERED INTO BEFORE THE ANNUAL SCHOOL DISTRICT ELECTION. CITE: 70 O.S. 6-1 [70-6-1], ARTICLE X, SECTION 26 (CONTRACT BEYOND ONE YEAR) (J. H. JOHNSON)